Franklin, C.
This case was submitted to the court below upon an agreed statement of facts. It comes here upon a motion for a new trial being overruled and an exception reserved, and that constitutes the only error assigned. This presents no question for this court to decide. There is nothing to try again; the facts are all agreed to. To present any question of law, there should have been an exception to the decision of' the court upon the facts. Fisher v. Purdue, 48 Ind. 323 ; Buskirk’s Practice, p. 255.
The judgment of the court below ought to be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be, and it is hereby, in all things affirmed.